DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-14 and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Riener et al. (US 2015/0225831 A1), hereinafter Riener, originally of record of the non-final rejection dated January 27, 2020 in view of Minami et al. (US 2019/0127819 A1), hereinafter Minami, originally of record in the Final Rejection dated May 21, 2020.

Regarding claims 12-14, 25-28, 34 and 36, Riener teaches a hot-dip coating method that coats a flat steel product with a metallic coating that is composed in weight percent of aluminum 1.8-3.0, magnesium 1.3-2.7 and the remainder are zinc and unavoidable impurities ([0028]-[0034]; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03; further support for only these three materials is shown in FIG. 1A [0068]), including an example of 2 wt% aluminum and 1.3 wt % magnesium (Table 1, example 1.3; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I) (corresponding to Al =2 > (1.28*1.3 Mg)+0.25 or 2 >1.91), on at least one side ([0002]; i.e. one or both), wherein the coating does not contain binary eutectic phase of Zn and MgZn2 phase ([0052]; [0079]; [0099]; [0118]); no errors are present, at T1 and d= 0.8 ([0144]-[0150]; FIG. 11) in the especially homogenous surface of the coating ([0026]), there can be no Ti present and 2.  
Regarding “absence of visible beach defect,” the specification teaches “stripe pattern of matte and bright lines running at intervals in the width direction of the sheet perpendicular to the length direction of the strip is sometimes called a beach defect” (Pg. 1 Lns. 13-16) and “line patterns in the coating, known as beach defect” (Pg. 4 Lns. 11-12; defect not effect as presently recited in the claims).  Riener teaches no errors (which would include beach defects or anything that could be considered a beach effect) are present in the coating, at T1 and d= 0.8, including ZnAlMg stripping disturbances ([0144]-[0150]; FIG. 11).  To summarize, where there are no errors present, this necessarily includes striping errors (beach defects).
Regarding “the strip has a roughness Ra < 1.5 micron before entering a coating bath for the hot dip coating”, this is a product by process limitation. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Absent an objective showing of how this limitation structurally differentiates the claim over the prior art of record, the steel strip of Riener, as discussed above, meets this limitation.
Minami, in the similar endeavor, coated steel sheets with a zinc coating layer with 1 mass% ≤ Al content ≤ 22 mass % and 0.1 mass% ≤ Mg content ≤ 10 mass% and the balance is zinc ([0093]; overlapping the ranges of Riener), teaches the coating weight is 20 to 80 g/m2 per side ([0146]; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riener to incorporate the coating weight is 20 to 80 g/m2 per side 

Regarding claim 29, Riener in view of Minami teaches each of the limitations of claim 12 as discussed above.  Riener further teaches with a ternary eutectic coating ([0042]), of Zn-Al-Mg, in particular MgZn2 ([0062]), in a surface-homogenous structure ([0056]), that is uniformly distributed (FIG. 9, [0132]).

Regarding claims 30-33, 35 and 37, Riener in view of Minami teaches each of the limitations of claim 12 as discussed above.  Riener further teaches the limits of the aluminum content is specifically defined as the range between 1.8 plus/minus 0.2 weight percent and 3 plus/minus 0.2 weight percent; and a magnesium content that lies in the range between 1.3 plus/minus 0.2 weight percent and 2.7 plus/minus 0.2 weight percent (claim 11; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03; corresponding to when Mg=1.2 weight percent and Al=1.9 weight percent the equation results in 1.9 Al> (1.28*1.2 Mg)+0.25 or 1.9 Al >1.79 Mg), there can be no Ti present ([0141]), and the coating is on at least one side ([0002]; i.e. one or both).  Riener does not teach wherein the coating weight of the one-sided coating layer (including on each side of the metal strip) is less than 35 g/m2, wherein the coating weight of a one-sided coating layer is 37.8-45 g/m2, nor wherein the steel strip is a carbon steel strip.
Minami, in the similar endeavor, coated steel sheets with a zinc coating layer with 1 mass% ≤ Al content ≤ 22 mass % and 0.1 mass% ≤ Mg content ≤ 10 mass% and the balance is zinc ([0093]; overlapping the ranges of Riener), teaches the coating weight is 20 to 80 g/m2 per side ([0146]; noting this range anticipates the claimed ranges with sufficient specificity, per MPEP § 2131.03) and the steel contains sufficient carbon to be carbon steel ([0041]; [0045]; Table 1 for examples).
2 per side and the steel is carbon steel taught by Minami.  The motivation for doing so would have been to detail a preferable amount of coating ([0093]) to provide protection against corrosion to the steel substrate (Riener [0028]), and to define steel that has sufficient strength and cementite precipitation ([0045]).

Response to Arguments
Applicant’s claim amendments, filed 1, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of December 16, 2020 has been withdrawn. 

Applicant's arguments filed April 14, 2021 have been fully considered, but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Examiner notes applicant’s statements to the Office Action’s assertions; however, they do not correlate to actionable arguments.  As such, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s argument to the alleged misreading of Riener to the eutectic valley is not persuasive (Pg. 7 [2]) as Riener does not clarify that the secondary crystallization is the MgZn2 phase.  In addition, avoidance of secondary crystallization in a eutectic valley further supports the examiners point that a eutectic valley is indeed taught by Riener. 
Regarding Applicant’s assertion and argument that Reiner does not teach to reduce film coating (Pg. 7 [4]), they are not persuasive, because when Reiner is reviewed as a whole ([0154]-[0160]), it is shown that Reiner desires to optimize the energy balance by decreasing the 

Regarding applicant’s argument to unexpected results (Pgs. 10-11), these have been fully considered, but are not persuasive as the evidence relied upon does not support the upper limit of the coating weight claimed (i.e. there are no values showing that values higher than 45 g/m2 do not provide the unexpected results).  Further, there is no numeric data referenced to support unexpected results due to the composition claimed.  Therefore, for both of these reasons, the evidence does not establish that the differences in results are of statistical and practical significance (MPEP 716.02(b) I).

Regarding applicant’s argument to claims 32 and 33, these have been fully considered but are not persuasive as the Mg range taught by Riener does indeed include 1.1 and 1.2% Mg, specifically Riener teaches Mg between 1.3 plus/minus 0.2 weight percent (i.e. 1.1-1.5%) and 2.7 plus/minus 0.2 weight percent (i.e. 2.5-2.9%) (claim 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784